DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine
grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or
improper timewise extension of the "right to exclude" granted by a patent and to prevent possible
harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.
1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d
937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and,
In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome
an actual or provisional rejection based on a non-statutory double patenting ground provided the
conflicting application or patent is shown to be commonly owned with this application. See 37
CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.
A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

Claim 1 is rejected under the judicially created doctrine of obviousness-type double 
patenting as being unpatentable over claims 1, 11, 21 and 22 of U.S. Patent No. 10,354,335.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 
1 of the instant application is directed to a similar subject matter contained in claims 1, 11, 21 and 22 of the '335 patent.  The only difference between the instant application and the '335296 patent is merely
a labeling difference.  It is noted that all the features of claim 1 are contained in claims 1, 11, 21 and 22 of the '335 patent.

Claim 1 is  rejected under the judicially created doctrine of obviousness-type double  is patenting 
as being unpatentable over claims 1, 11, 21 and 26  of U.S. Patent No. 8,660,866.  Although the
conflicting claims are not identical, they are not patentably distinct from each other because claim 1  
 of the instant application are directed to a similar subject matter contained in claims 1, 11, 21 and 22 of 
the '866 patent.  The only difference between the instant application and the '866 patent is merely
a labeling difference.  It is noted that all the features of claim 1 are contained in claims 1, 11, 21 and 26  
of the '866 patent.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/fp/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        


August 16, 2022